Title: From George Washington to Tobias Lear, 28 March 1791
From: Washington, George
To: Lear, Tobias



Dear Sir,
George Town [Md.] March 28th 1791.

Late this afternoon your letters of the 23d & 24th instant came to hand, and as the Mail is about to be closed (leaving this before sun rise in the morning) I shall, as I must, be short.
I return some letters to be filed;—one from Colo Blaine to be given to Genl Knox, to be acted upon as he pleases;—he is as well acquainted with the man as I am, & knows the want of such a character better than I do;—another letter from Colo Cannon, which I may venture to say proves him to be, what I will not call him; and, that I need never look for any Rents from him.—I pray you to say to him, if he does not come to Philadelphia during my absence, that his own statement—given in at New York—does not justify his prest report—and that I am too well acquainted with the prices of grain and the demd for it last year in his own neighbourhood to be imposed upon by such a tale as his letter exhibits.—In a word, that I am by no means satisfied with his treatment of me;—for sure I am I shall get nothing from him but assurances of improvements, whilst he is either applying my rents to his own use—or suffering the tenants to go free from the payment of them.
One of the Pads to the Waggon harness was left, it seems, at Mr Clark’s—send it by the Stage to Alexandria;—if it comes too

late the matter will not be great.—I am not able to say yet, how long I shall be detained in this place—where I arrived before breakfast this morning. I am—Your affecte

Go: Washington.


P.S.—I send with my best remembrance a Sermon for Mrs W——n—I presume it is good, coming all the way from New Hampshire, but do not vouch for it not having read a word of it.—It was one of your enclosures.—

